DETAILED ACTION
This action is responsive to claims filed 7 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 were originally filed 25 May 2021.
Claims 1-14 were amended 7 June 2022.
Claims 1-14 remain pending for examination.
Specification
The disclosure is objected to because of the following informalities: 
¶ 99  - line 3 should be corrected as “terminals 402_1, 402_2, and 402_3”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  
Re Claim 6, lines 1-2 – “the downlink signal” lacks an antecedent basis.
Re Claim 13, line 2 – “the downlink signal” lacks an antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0367277, previously made of record, hereinafter Zhang) in view of Kim et al. (US 10,419,087, hereinafter Kim).
Re Claim 1, Zhang discloses a reception apparatus comprising: 
a receiver (Fig. 9, ¶¶ 174 and 176 disclose a receive device including a transceiver including a receiver) which, in operation, receives a first signal (Fig. 9, ¶ 176 discloses the receiver receiving a signal; ¶ 174 further discloses the receive device including memory, a processor, and a bus; ¶ 177 describe the bus communicatively coupling the components of the receive device; ¶ 179 discloses the transceiver receiving one or more OFDM symbols from a transmit device; ¶ 200 discloses the embodiments of Zhang as implemented in software, hardware, firmware or any combination thereof, of which one having ordinary skill in the art would recognize and appreciate that Fig. 9 illustrates an example of such software, hardware, firmware or combination thereof – thus any disclosure of Zhang relating to reception is understood as disclosed as implemented by the receive device as illustrated in Fig. 9 and described in ¶¶ 174-197; Fig. 5, ¶¶ 85-86 disclose the receive device receiving one or more OFDM symbols from a transmit device) and first Reference Signals for Phase Tracking (PT-RS) (Fig. 5, ¶ 86 discloses the receive device determining a PTRS from the one or more OFDM symbols to which the PTRS was mapped by the transmit device) for the reception apparatus (Fig. 5, ¶ 85 disclose that the transmit device sent the OFDM symbol(s) to the receive device – thus, the OFDM symbol(s) were for the receive device), wherein the first PT-RS is mapped to first resource elements (Fig. 5, ¶ 84 disclose wherein the transmit device mapped the PTRS to one or more of the OFDM symbols) based on a first Modulation and Coding Scheme (MCS) (Ibid. disclose the mapping as based on an MCS) configured for the first signal (¶ 108 discloses the transmit device (base station) preconfiguring/prestoring a table of correspondence between a time domain density and the MCS, and then obtain a PTRS time domain density of a current slot – thus, the MCS is for first signal since it is disclosed as sent during the current slot, otherwise the slot wouldn’t be the current slot); and 
a circuit (Fig. 9, ¶¶ 174-175 disclose the receive device including a processor implemented as a dedicated integrated circuit) which, in operation, estimates a phase noise using the first PT-RS (¶ 200 discloses the embodiments of Zhang as implemented in software, hardware, firmware or any combination thereof, of which one having ordinary skill in the art would recognize and appreciate that Fig. 9 illustrates an example of such software, hardware, firmware or combination thereof – thus any disclosure of Zhang relating to reception is understood as disclosed as implemented by the receive device as illustrated in Fig. 9 and described in ¶¶ 174-197; and ¶ 81 discloses PTRS as used to track changes in phase noise).  
Zhang may not explicitly disclose:
wherein the first signal is a first data signal.
However, in analogous art, Kim discloses:
wherein a first signal is a first data signal (Figs. 4B, 5B, 6B, 7B, 8B, 9B, 10B, 11B, and 12B, 21:9-27, 22:4-31, 23:10-33, 24:7-25, 24:53 – 25:4, 25: 49 – 26:9, 26:56 – 27:13, 27:44 – 28:2, and 28:33-57 disclose processes similar to the disclosed processes of Zhang for estimating phase noise from a PT-RS, which Kim refers to as a phase compensation reference signal (PCRS) – Kim consistently uses PCRS throughout its description but then uses PTRS in its claims, so PCRS and PTRS appear to be synonymous within the disclosure of Kim, wherein Kim’s terminal receives a signal (data) from a base station that the terminal derives the PCRS/PTRS from and estimates the phase noise of the received signal, which is apparently disclosed as a data signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kim to modify Zhang in order to estimate phase noise from a received data signal. One would have been motivated to do this, because including a PCRS/PTRS in a data transmission allows a receiving terminal to track phase noise while receiving data in accordance with wireless  while ensuring efficiency (Kim 6:9-19,29-40).
Re Claim 2, Zhang-Kim discloses the reception apparatus according to Claim 1.
Zhang discloses: 
wherein presence of the first PT-RS depends on a modulation order corresponding to the first MCS (¶¶ 92-94 disclose the transmit device (BS) determining whether to map a PTRS based on an MCS index (IMCS), which correlates to an MCS order as provided in Table 23; and ¶¶ 120-122 disclose the receive device obtaining the PTRS time domain density based on the obtained MSC for the current slot).
Re Claim 3, Zhang-Kim disclose the reception apparatus according to Claim 1.
Zhang discloses: 
wherein density of PT-RS insertion in a time axis, a frequency axis, or time and frequency domain depends on the first MCS (¶ 108 discloses the transmit device (BS) having preconfigured/prestored table of correspondence between time domain density and the MCS of the current slot in order to obtain the PTRS time domain density configuration for the current slot; ¶¶ 120-123 discloses the receive device obtaining the PTRS time-frequency location in the one or more OFDM symbols based on the PTRS time domain density and a preset rule, wherein the PRS time domain density was obtained according to the MCS of the current slot).  
Re Claim 4, Zhang-Kim disclose the reception apparatus according to Claim 1.
Zhang discloses: 
wherein a correction coefficient of transmission power for the first PT-RS and a correction coefficient of transmission power for the first data signal are different from each other (¶ 7 discloses the physics of wireless communication - explaining how Gaussian white noise causes phase errors to be different for different subcarriers within a slot; Fig. 4, ¶ 81 discloses how PTRS may be mapped within a slot such that PTRS occupies a number of subcarriers in frequency domain and symbols in time domain; Figs. 6A-7C, ¶¶ 107 and 137 disclose various mappings of PTRS within a resource block of resource elements – thus, a signal transmitted on resource element different from resources elements mapped to PTRS must have different phase errors; and ¶ 116-118 disclose determining adjustment factors according to different MCS intervals determined from different MCS levels and subcarrier spacing).
Re Claim 5, Zhang-Kim disclose the reception apparatus according to Claim 1.
Zhang discloses wherein 
in a case where the modulation order corresponding to the first MCS is equal to or greater than a threshold value, the circuit assumes that the first PT- RS is present with a first mapping pattern, and in a case where the modulation order is smaller than the threshold value, the circuit assumes that the first PT-RS is not present (¶¶ 92-94 disclose the transmit device (BS) determining whether to map a PTRS based on an MCS index (IMCS), which correlates to an MCS order as provided in Table 23, wherein no PTRS is mapped if MCS is less than a threshold; Fig. 5, ¶¶ 85-86 disclose the receive device receiving the MCS information, which is understood to include the MCS index).  
Re Claim 6, Zhang-Kim disclose the reception apparatus according to Claim 1.
Zhang discloses wherein the downlink signal includes a second signal and second PT-RS for another reception apparatus (Fig. 5, ¶ 86 discloses the receive device receiving more than one OFDM symbol – each OFDM symbol being within the scope of “a signal”), wherein the second PT-RS (Fig. 5, ¶ 86 discloses the receive device determining a PTRS from the more than one OFDM symbols to which the PTRS was mapped by the transmit device) is mapped to second resource elements (Fig. 5, ¶ 84 disclose wherein the transmit device mapped the PTRS to one or more of the OFDM symbols) based on a second MCS (Ibid. disclose the mapping as based on an MCS) configured for the second signal (¶ 108 discloses the transmit device (base station) preconfiguring/prestoring a table of correspondence between a time domain density and the MCS, and then obtain a PTRS time domain density of a current slot – thus, the MCS is for first signal since it is disclosed as sent during the current slot, otherwise the slot wouldn’t be the current slot) and wherein presence of the second PT-RS is determined according to the second MCS (¶¶ 92-94 disclose the transmit device (BS) determining whether to map a PTRS based on an MCS index (IMCS), which correlates to an MCS order as provided in Table 23; and ¶¶ 120-122 disclose the receive device obtaining the PTRS time domain density based on the obtained MSC for the current slot).  
Zhang may not explicitly disclose wherein the second signal is a second data signal.
However, in analogous art, Kim discloses:
wherein a second signal is a second data signal (Figs. 4B, 5B, 6B, 7B, 8B, 9B, 10B, 11B, and 12B, 21:9-27, 22:4-31, 23:10-33, 24:7-25, 24:53 – 25:4, 25: 49 – 26:9, 26:56 – 27:13, 27:44 – 28:2, and 28:33-57 disclose processes similar to the disclosed processes of Zhang for estimating phase noise from a PT-RS, which Kim refers to as a phase compensation reference signal (PCRS) – Kim consistently uses PCRS throughout its description but then uses PTRS in its claims, so PCRS and PTRS appear to be synonymous within the disclosure of Kim, wherein Kim’s terminal receives a signal (data) from a base station that the terminal derives the PCRS/PTRS from and estimates the phase noise of the received signal, which is apparently disclosed as a data signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kim to modify Zhang in order to estimate phase noise from a received data signal. One would have been motivated to do this, because including a PCRS/PTRS in a data transmission allows a receiving terminal to track phase noise while receiving data in accordance with wireless communication standards while ensuring efficiency (Kim 6:9-19,29-40).
Re Claims 8-13, though of varying scope, the limitations of claims 8-13 are substantially similar or identical to those of claim1-6, and are rejected under the same reasoning.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least claims 7 or 14. Specifically, the prior art of record fails to disclose a receive device determining that PT-RS is not present in the case of determining that Quadrature Phase Shift Keying (QPSK) is used as a modulation scheme of an MCS of a received data signal in ordered combination with all the other features of at least any one of the independent claims.
The prior art cited above was found to be the closest prior art to the claimed invention. However, neither the cited prior art, prior art of record, other prior art considered during the course of search and consideration, or any combination thereof 
Therefore, at least claims 7 and 14 would be allowed over the prior art of record if rewritten in independent form. 
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 9AM-5PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468